 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                                  Case No. 2:01-mj-02222-PAL
 8                                           Plaintiff,                   ORDER
             v.
 9                                                                (Mot Dismiss – ECF No. 3)
      ABDELAZIZ DOURAID,
10
                                           Defendant.
11

12          Before the court is the government’s Motion to Dismiss Criminal Indictment Pursuant to
13   Federal Rule of Criminal Procedure 48(A) (ECF No. 3). Although styled and docketed as a motion
14   to dismiss an indictment it is actually a motion to dismiss a criminal complaint and warrant. I
15   issued charging Douraid with International Parental Kidnapping.
16          The government represent that on August 14, 2016 it received information from Interpol s
17   that defendant died on May 9, 2016.
18          For good cause shown,
19          IT IS ORDERED that the government’s Motion to Dismiss (ECF No. 3) is GRANTED.
20          DATED this 15th day of November 2018.
21

22
                                                              PEGGY A. LEEN
23                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                          1
